DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed om 2/11/21 including claims 1-30.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-4, 6,  12-17, 20,   24, and 30 are rejected under 35 U.S.C. 102 a (1) as being anticipated by (WO 2017036328   ), henceforth, ‘328..
 	For claims 1, 13, 24 and 30, ‘328 discloses following limitations:
A method of wireless communication, [p.9, 1.1 - p.10, 1.16]  comprising: 
(‘328, pg. 1, Technical field The present invention relates to, but is not limited to, the fleid of communication, and more particularly to a method and apparatus for transmitting and receiving configuration 
information of a iow lafency service.)
determining, at a base station, a multimedia broadcast multicast service (MBMS) configuration, 
(‘328: [p.9. 19-14: "Step 101, the site is configured with a low latency service subframe... A step 102 of transmitting the configuration information of the low latency service subframe... the configuration information comprises: a site configuration multimedia broadcast multicast service single frequency network MBSFN subframe for low latency service transmission" & p.9, 1.25: “site... such as base station’],
wherein the MBMS configuration includes at least one non-optional field with an indication that indicates compatibility of the MBMS configuration with a first user equipment (UE) having a first MBMS capability or with a second UE having a second MBMS capability; 
(‘328:, [p.10, 1.1 “The use of the unused field of the existing message to transmit the PRB resource used by the low latency service does not require the change (Reads on Non-optional) of the related communication mechanism and is simple to implement"; wherein the resource is needed to receive the MBSFN subframe & p.10, I.11-13: "PMCH field in the MBSFN subframe” & "the impact on the legacy UE can be minimized. For example, if the legacy UE does not receive MBMS services or does not support the MBMS function, the PMCH field in the MBSEN subframe is not received and is not used for measurement. This is because the standard specifies that the CRS signal is not sent in the | PMCH field of the MBSFN subframe. If the legacy UE has an MBMS service, the UE determines to receive the PMCH fields in those MBSFN subframes by receiving the multicast control channel MCCH signaling. Obviously these subframes are not used for low latency services, so for Legacy UE there is no Affected"; see also Item Vil below]; 
and broadcasting the MBMS configuration to the first UE and the second UE.
(‘328: and ["A step 102 of transmitting the configuration information of the low latency service subframe']

For claims 13 24, 30, The subject-matter of these independent claims corresponds to that of claim 1, wherein their  features are worded from a UE perspective, so that the same arguments as above apply, mutatis mutandis, and is therefore also not novel. Independent claims 24, 30. The subject matter of these independent claims corresponds to that of claims 1, 13, respectively,  so that the same arguments as above apply, mutatis mutandis,
For claim 2, ‘328 discloses all limitations of subject matter, as applied to preceding claim 1. In addition,
 ‘328 discloses following limitations, as follows:
wherein the MBMS configuration is broadcasted using is a radio resource control (RRC) signaling. 
(‘328: [p.9, 1.36-37: "dedicated RRC message"], The PRB resource used by the low-latency service is notified by the downlink control information DCI; or the PRB resource used by the low-latency service is notified by using a broadcast-type radio resource control RRC message or a dedicated RRC message.)

For claims 3 and 26, ‘328 discloses all limitations of subject matter, as applied to preceding claims 1 and 24 respectively. In addition, ‘328 discloses following limitations, as follows:
(Claim3), wherein the indication is associated with a sub-carrier spacing in the MBMS configuration, wherein the sub-carrier spacing is different for the first UE and the second UE. 
(Claim 26), wherein the processor is further configured to: configure a sub-carrier spacing in the MBMS configuration for the second UE.
(‘328: [p.10, |.11-13: “unused field” and "PMCH” which indicates sub- carrier spacing; see also description, par 83].)

For claims 4, 15, 16, 17, ‘328 discloses all limitations of subject matter, as applied to preceding claims 1 and 13respectively. In addition, ‘328 discloses following limitations, as follows:°  
(Claim 4) wherein the first UE is a legacy UE that uses an older version of the MBMS than the second UE.
(Claim 15 ) wherein the UE is a legacy UE having the first MBMS capability and processes an older version of an MBMS control information as configured in the MBMS configuration.
(‘328: [p.10: see above] the impact on the legacy UE can be minimized. For example, if the legacy UE does not support the MBMS service or does not support the MBMS function)

For claims 6 and 20, ‘328 discloses all limitations of subject matter, as applied to preceding claims 1 and 13 respectively. In addition, ‘328 discloses following limitations, as follows:°  
(Claim 6) wherein the determining further comprises: configuring the non-optional field with a value that 
is out of range of expected values or with a value that is not expected by the first UE, wherein the value that is out 
of range or the value that is not expected indicates that the MBMS configuration is associated with the second UE.

(Claim 20) wherein the determining further comprises: determining that the non-optional field has a value that is out of range of expected values or a value is unexpected to the UE, wherein the value that is out of the range of expected values or is unexpected to the UE indicates that the MBMS configuration is associated with the UE that has the second MBMS capability.
(‘328: {p.10: see above; wherein the legacy UE does not any values in that field])

For claims 12, ‘328 discloses all limitations of subject matter, as applied to preceding claim 1. In addition, ‘328 discloses following limitations, as follows:
wherein the non-optional field specifies an offset for a subframe in a radio frame that carries an MBMS common control information.
(‘328:  [p.10, 1.1-13: see above])

For claims 14, ‘328 discloses all limitations of subject matter, as applied to preceding claim 1. In addition, ‘328 discloses following limitations, as follows:
determining a sub-carrier spacing indicated in the MBMS configuration; and receiving the control information carried by a subframe in a radio frame in a sub- carrier indicated by the sub-carrier spacing.
(‘328:  [p.10: see above])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over ‘328 as applied to claims1, 13 and 24 respectively  above, and further in view of Zhang Yanxia (WO 2021027717), henceforth, D1.
For claims 7, 21 and 27, ‘328 discloses all limitations of subject matter, as applied to preceding claims 1, 13 and 24 respectively, with the exception of following limitation, which is disclosed by D1, as follows:
Claim 7), wherein the determining further comprises: configuring at least one bit in bits of the non-optional field with a one, wherein the at least one bit is the indication that the MBMS configuration is associated with the first UE.
(Claim 21) wherein the determining further comprises: determining that at least one bit in bits of the non-optional field is set to one, wherein the at least one bit that is set to one indicates that the capability of the UE is the first MBMS capability.
(Claim 27) wherein the processor is further configured to: configure at least one bit in bits of the non-optional field with a one, wherein the at least one bit indicates that the MBMS configuration is associated with the first UE.
(D1: In a specific example, when the value of the reserved bit is "0", it means that the cell providing the MIB currently received by the UE does not provide MBMS configuration information, that is, it does not provide MBMS; when the value of the reserved bit is " 1", it means that the cell receiving the current MIB provides MBMS configuration information, that is, it provides MBMS..)
It would have been obvious to a person of ordinary skill before the date of invention to have combined the limitations of D1 with those of ‘328 for the advantage of acquiring MBMS configuration information of a non-independent working cell.

Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over ‘328 as applied to claim 1, in view of PHAN, MAI-ANH (CN 103733703), henceforth, ‘703.
For claim 10, ‘328 discloses all limitations of subject matter, as applied to preceding claim 1, with the 
exception of following limitation, which is disclosed by 703, as follows:
receiving an MBMS capability information from the first UE or the second UE, wherein the MBMS capability information is different for the first UE and the second UE; and wherein the determining further comprises determining the MBMS configuration and the indication in the at least one non-optional field based on the MBMS capability information.
(‘703: [0046] through the UE of interest (one or more) additional information related to MBMS service or carrier information, the eNB can determine to which cell configuration for the serving cell, while still enabling the UE can receive it of interest (one or more) of MBMS service.)
It would have been obvious to a person of ordinary skill before the date of invention to combine limitations of ‘703 to those of ‘328 for the advantage of acquiring MBMS configuration information of a non-independent working cell.

Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over ‘328 as applied to claim 1, in view of Chandrika, K (WO 2015062712), henceforth, ‘712.
For claim 11, ‘328 discloses all limitations of subject matter, as applied to preceding claim 1, with the exception of following limitation, which is disclosed by 712, as follows:
wherein the non-optional field is a sf-Alloclnfo-r9.
(‘712: "MBSFN-ArealnfoList" carries the information on MCCH configuration per MBSFN area, and thus contains the information required to acquire the MBMS control information associated with one or more MBSFN areas. A typical signalling format is as follows:sf-Alloclnfo-r9 BIT STRING (SIZE.)
It would have been obvious to a person of ordinary skill before the date of invention to combine limitations of ‘712 to those of ‘328 for the advantage of acquiring MBMS configuration information of a non-independent working cell.
Allowable Subject Matter
Claims 5, 8-9, 18 , 22, -23, 25 and 28-29 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 
intervening claims.
The prior art of record does not discloses directly or indirectly following limitations:
As recited by claims 5, 18 and 25 (Claim 19 depends from claim 18);
wherein the determining further comprises: configuring all bits of the non-optional field to zero, wherein the all bits set to zero is the indication that the MBMS configuration is associated with the second UE.
As recited by claims 8 and 28 (Claims 9  and 29 depend from claims 8 and 28);
wherein the determining further comprises: configuring at least one bit in bits of the non-optional field with a one, wherein the at least one bit indicates that a first component of the MBMS configuration is associated with the first UE and a second component of the MBMS configuration is associated with the second UE.
As recited by claim 22;
wherein the determining further comprises determining that at least one bit in bits of the non-optional field is set to one, wherein the at least one bit set to one indicates that the capability of the UE is the first MBMS capability or the second MBMS capability; and selecting the capability from the first MBMS capability or the second MBMS capability.
As recited by claim 23;
transmitting an MBMS capability information from the UE, wherein the MBMS capability information indicates the second MBMS capability; and in response to the transmitting, receiving, at the UE, the MBMS configuration including the non-optional field that indicates that the MBMS configuration is compatible with the second MBMS capability.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HYUN et al  (US 20150156023) discloses The method involves encoding (410) data packets through erasure coding. The authentication packets for the encoded data packets based on hash images of the encoded data packets are generated (430). The authentication packets are generated based on parameters for transmission of the data packets, until the hash images related to the encoded data packets are incorporated into a single signature packet. The hash images of the encoded data packets are generated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nizar Sivji can be reached on 571-270-7462. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/Primary Examiner, Art Unit 2647